Fourth Court of Appeals
                            San Antonio, Texas
                                  JUDGMENT
                               No. 04-13-00414-CR

                               The STATE of Texas,
                                    Appellant

                                         v.

                             Matthew David AVANS,
                                    Appellee

                From the County Court at Law, Kerr County, Texas
                           Trial Court No. CR121253
                  Honorable Spencer W. Brown, Judge Presiding

BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

 In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.

 SIGNED August 13, 2014.


                                          _____________________________
                                          Rebeca C. Martinez, Justice